Per Curiam. The Claimant seeks payment of compensation as the mother and designated beneficiary of David R. Tapscott, pursuant to the Law Enforcement Officers and Firemen Compensation Act. Ill. Rev. Stat. 1977, eh. 48, pars. 281-285. The Court has reviewed the application for benefits submitted by Claimant together with a written statement of the decedent’s supervising officer, and has also reviewed the report of the Attorney General of Illinois. From a consideration of these documents, the Court finds: 1. That Nettie Tapscott is the mother and designated beneficiary of decedent, police officer David Tapscott. 2. That decedent, David Tapscott, was a police officer employed by the Springfield Police Department, and, on December 24,1979, was working the 3:00 p.m. to 11:00 p.m. shift. 3. Decedent received a call to investigate a disturbance at a location in Springfield. En route to the disturbance, decedent swerved the police van he was driving to avoid an automobile, hit a support of a viaduct, skidded sideways and came to rest underneath a rail overpass. Decedent suffered multiple traumatic injuries, and subsequently died of these injuries on December 27,1979. 4. There is no evidence to show that decedent’s death resulted from willful misconduct or intoxication. 5. By reason of the foregoing, this Court orders that an award of $20,000.00 be made to Nettie Tapscott, the mother and designated beneficiary of David Tapscott, deceased.